Case 19-61898-wlh   Doc 5   Filed 08/01/19 Entered 08/01/19 14:41:59   Desc Main
                            Document      Page 1 of 8
Case 19-61898-wlh   Doc 5   Filed 08/01/19 Entered 08/01/19 14:41:59   Desc Main
                            Document      Page 2 of 8
Case 19-61898-wlh   Doc 5   Filed 08/01/19 Entered 08/01/19 14:41:59   Desc Main
                            Document      Page 3 of 8
Case 19-61898-wlh   Doc 5   Filed 08/01/19 Entered 08/01/19 14:41:59   Desc Main
                            Document      Page 4 of 8
Case 19-61898-wlh   Doc 5   Filed 08/01/19 Entered 08/01/19 14:41:59   Desc Main
                            Document      Page 5 of 8
Case 19-61898-wlh   Doc 5   Filed 08/01/19 Entered 08/01/19 14:41:59   Desc Main
                            Document      Page 6 of 8
Case 19-61898-wlh   Doc 5   Filed 08/01/19 Entered 08/01/19 14:41:59   Desc Main
                            Document      Page 7 of 8
Case 19-61898-wlh   Doc 5   Filed 08/01/19 Entered 08/01/19 14:41:59   Desc Main
                            Document      Page 8 of 8
